M
h
             OFFICEOFTHEA'ITORNEY        GENERALOFTEXAG
i                               AUSTIN

iWGWINN
wlaumou-


    Bonorable Qmn Ii.Davidson
    County Attorney
    liookleycounty
    iavellend,Tom38
    Dear Sir:
                     \


                                                 tax attorney.
                                                160 the folloving

                                               8lonexr' Court of
                                               ea into a eontreat
                                               The oontraat fol-
    love& the 8
    to terW.nete on




                                               The tax colleotor in


    torney nov seekdoommlsslona for the last four moathe of the
    aontreat.
                You lnqulre:
                al. Ia the eatlon of the foxmer Tex Calleot-
           or in not payi= the oomml,s*ione for the last four
           months of the oontract comluaiveI or vould the
                                                        706




C&lrrloner8~ Court, if reid Court vero oonvlnoed
the clsim vers just and unpsld, have authozlty to
revi*e ths act8 of ths ¶%x Collsator after the ox-
plrrtlon of the Contract?
     '2.  If 8aid Commi8riamrr~ Court vere author-
loed and 8ev fit to allw the alaim, vhat vould be
the oorroat pxooedure for payi- sald olalm on the
ooml88lon8 Sor the oounty a8 veil as State Delin-
quent Taxes upon vhloh old&~ ir based?'
      The contract in quertlon provideo, inter aliar
     NClau8e VIII. Plrmt Party agree8 to pay to
SekcoadParty  88 oostpenmtlonior the lzvloes    here-
under required 7& per oent (not to exaeed fifteen
(15) per oent) of the amount oollooted 0r all de-
linquent taxer, penalty and lntezrestOf the year8
covered hereby, aotually oolleoted and pald to the
oollwtor of taxe8 durlrq the texm of thla oontraot,
of whloh Second Part7 18 inetrumentalin oolleoting
a8 evldencmd b7 copie8 of oOmunloatlon8, tax
notlaer or abbrtraot8 filed vlth the tax aolleotor
prior to the payssnt  of ruoh tax, lnaludlrrg aollo+
tlon of teze8 on property not appearing on the e8-
reo8ment rolls nor 8hovn delinquent  but vhlah vould
have bvsn so lhovn haU lt been propsrly asseoasd,
dlrowered br 8oid Second Party, a8 and vhen ool-
leeted, follov%ng the end of ecrshmonth vlthin the
period of tblo oontraet, .?crcwdingly a8 the oolleot-
or maker up hia monthly report83 . . . .
     N. . . .

     ‘Clause XI. At the end of laoh month, or le
moon thereaftere8Ou tax oollector 8hall have
mede up hi8 report 8hovlxq colleotloni,m&e for 8uch
month, said Second Party shall have acsess to raid
report find8hall by coaparlson of the seme vlth hi8
ovn files or record of aervlce, oople8 of which he
has filed with the tax aolleotor,make up in trip-
lic&te e report of oollectlomiout of vhioh he 18
entitled to ooami88ionunder the term of thl.8
contract. Seaond Party 8hall alao have aoae88 to
the collwtorfs reaeipt8 for 8wh oolleotloneend
ahall, in hi.8reporto to be made on forms furnished
                                                                               707



Honorable Sum ii.~vldson,             page    3




     by the Coaptroller,8hou each geer and the taxes
     collected therefor on a separate line,
     After the report has been Signs& and svo&*ti by
     Second Party, two aopfes of the same ahal  be he-
     llvrred to the 2%~ Collector, ona to be ettaohbd
     to and sent vlth the Collectortsmonthly report to
     the Comptroller,the other flied in the Colleotor's
     offlce, and the Wrd copy to be retained by the
     Beoond Party.
           "Clalwe XII. Eaah aonth, after havlzq reoelved
     coples of the oontroator~8 report  es provided f0r In
     the preceding seOtlon, and Oheoked the IlEt of
     taxes shown therein vlth his ovn report and vlth
     copies of oommueloation8filed vlth him, aliprovld-
     ed for in Beotlon XIII of this oontraot, and after
     having verified the oorreotnerrof ooumlsrloru
     alrUne&, the oounty tax aolleotm is hmeby author-
     lsed    or&red    and dlxeated          to dedwt     the above     SW-
     olfled per oent of said taxes, penalty aridinterest,
     oi.8uOh amount a8 oan be anowed under the po&ty
     a&     interest   restrloti0n,          to   Vbloh   &a&   Party     is
     entitled, and to pay the 88~      to him,   tie88  other-
     vise   herein directed and to take his receipt as pro-
     vided for on Form 107, Contrcrator'r      Report, vhloh
     vhen received in the Camptroller'soffloe vlll be
     the Comptroller'srruthorlty     to allow the raid tax
     oolleotor br&dlt for-the amxmt so pal&j proiided,
     thet the tax col;leato~  before oomplylqg vith the
     prOViS4iOJlS Of this 8er;fiGII 8h8ll flF8t S&tSfy w
     self that the 'J;iad r-tired of Bacond Party under
     the ~rOV181OM Of Section X Of this ~OOtltrOOt      MS
     been approved and plaoed on reaord In the offloe of
     the county c3erk; an8 it is here further provided,
     that ShOti& my qUeStiOn    ariSe   @e@rding ~onrmi88iOn
     claimed the tax collector rhall vlthhold the pay-
     mmt of SUoh comml88lon or en amount equal thereto,
     placing the s8me in esorov, and apply to the Btate
     and county, aocordinglyaa they may be effeuted,           for
     lnfomatlon and direotlon as to the proper amount
     of commlsaiondue to be allowed under the terms of
     tM8 contreat.
          'Clause XSII. In order that the tax oolleot-
     or may be able to verify and attest the oorreotnesr
     of ao~n~isslonsclaimed by Seaond P&rty, as evldenas
          of rervloe und to entitle hlrmto the oa~Meloa8
          provided for in th18 aontraat, Seuond Party 8hall
          Sile with the tex collector prior to tkme of pay-
          ment, oopies 0s auuh cceumunfwtion8,tu nOtiOe8 or
          abstracts vhich -11 be premrved by the Eu ool-
          lector in 8OIPbsy8tematlcal0rQr   as vlll m&e them
          easily OoOe881blefor the purpose of v0arimi08i     or
          fW SolBeOthM V8b O l8 the SsrpSMyhrVO illOa80
          it beocws neoereary r0r the aounty end State to
          buy in 8WJh propertieset tax 8ales1 ti8l.d oopy or
          aoples eh811 el80 oontaia such i&.wmatlon or refer-
          ence as vi11 enable the tax oolleotor to readily
          locete the tax es it appears on his delinquent r0nlu
          u&l/or delinquentreoOrd8.m
                     Under the term of the mntrwt            the ill&q of sooth-
    4 reports by the tu attorney 18 l               xprese4 me&e 8 Oo3uUttenpPe-
    Oedent to h&S receiving ampeJ&eation,for the tu @OlleOtor 18
    ‘author18e6,         ordered aad dilated”       to dedwt the attoIwx’8          mm-
    mi88im.         rr0fi3th0 tu r000ipt8 q           %ft0p    hov        maefved
    oopler      0s the camtreotor*e     report.        Noreover ““f C euse ,XIXI
    lrbOd.ie@Still MOthOr SWh OOpditiOO by St&n& thet "to em-
    title hiiEt0 the O~SSioIU              p~?OVldndfOP in this 01~3tr~%t,
    seoond Perty 8hall file vith the tat oolleotorprior to tl&s
    or payment,         p&es of rueh oo8muuloetlone,tBx notlaee or ab-
    stract*.        . .    Also, a0 4 preatloal matter, it l.8only after the
    tax    ettorney      has filed the required lnformatlonthat the tax ool-
    leutor aud the Comptrollerore able to aroortairrthe proportion
    of the total tax oolleotlonrvhloh the attorney~hor,                     been S.nstru-
    mautal in obCeWng, aridthe nature sad amount thereof. =-11Y,
    uutil this Infornatlon18 rweived, the tax oollsotor has no
    basic for ascertainingvhat mount, If any, should be p&wed
    In OSoPOV pend.i~ the SOkltiOl3             0s any diSpUt0     VhiaIl   might uise
    in oonnectionvlth the aom&sslonr.
              SInoe the tax attorney Salle& to rariii these oan-
    cUtIon for the laat row months of the oontreot,vs ore of the
    opinion that your tax oollectorYes fioPreotln falliag to pay
    00wif88iO~ iOr this P?Wiod. We are further of the opInIon that
    Vtth respoot to the perrorumnw  or these oondltlim8time is 0s
    the easeme, and that such oondItlon8amnOt POV be 84tiSfied.
    We quote from 3 Yllliston on Contreot8, ) 846:
                ?&en it le 8eId that timr,18 of the esoonce,
          the proper llreanlng
                             of the phre8e Isthtthe    per-
          formanos by one paPty at the time 8pOOLflOd in the




I
F
                               c

     oontraot or uithia theperiodapaoifud   in the oon-
     tract i8 886ential lp order to en&lo him to re-
    -quire performanoefrom the other party.'
          In 10 Tax. Jur., 4 239, p. 417, the 8uthor 8tate8t
          'Whether or not time 18 of the e8aenue of a
     contract dependa upon the lntantlon of the partfu.
     %'heqtW8tiOtti8 POlOlV&    UpOn OOM~del’RtiOA  Of t&8
     langulge u8ed and the attendant oirounutmoes. Or-
     dtMFil$' time 18 flOt Of the B888DO8 Uld aI3 intMi-
     tion to make it 80 nu8t be cle4rlg mM1fe*te&"
          We f&l that ruoh P nurife8tatiOni8 p?e8eRt ia the
astiant contract. In both Cleuee VIII and Clause XIII ue find
the reqtalremantthat oopier Of 00PIPUUiO~tlOlX8, tax notwe or
abstraot8 be filed "prior to th8 PrySent of 8Wh tax," Vhlle
In Clause Xl we fintl the furtheter
                                  rewirement that Um tu kt-
torimy' monthly report be aomplled and beliverod    "8t the end
of eaoh month, or a8 8oon thereafterau th8 tar ooneata ehan
have wide up hi8 report rhoviag oolleotionrmade for rush month."
Uplicit in the8e requirements6nd expliolt in the languqe em-
ployed 18 tha fact that tardy oonformtmoetherewPit&   motid dir-
rupt aridto a large extent thwart the mtirt, mhems establl8hed
by the oontraot for the aocortlinlng and dedwtlng    of the at-
tOlWy'8 Coloi88im8.
           Iknwover, under thl8 contraot the nttoFnay*8 O-8-
sioru uere 'i'& per cent *of tha amount colleoted of al2 &e&a-
quent taxer, psnelty and lntera8t of the year8 oovtiredhereby,
aotunlly oolleoted and paid to the oolleotor of t-8 &mm
the tsm of this oontraot." Clearly under thi8 p~ovlalon and
under the remainder of the aontraot it W*8 oontwlp~ted that
8UCh oorrmiraton8  be paid and deduatad from the tax monegrractual-
ly reoslved Q8 a HJ8tit Of the attOrIWy8 OffOrtbr title16 7335,
V. A. C. S., Morrison v. Lane, 157 9. X. (2d) 466 (Clv. App.
        The ttsCsrt8inin&  Of such lnOnSy8 the a&lthOrity fO2’ the
%&ioz~~     therefrom,and the obtalnlng'ofcredit for the de-
duction fltromthe State’8  share of such funda all %re sxprerrly
predicated upon the tax attorney'sparforlsaaoein a timely
t88hlon of tho8e condition8VhMh the contract made 8 pre-
rOqti8ib to hi8 reoelviag comperucltion.His failure to gmr-
fOlW such GOUditlOnsmake8 it lllIVO88iblo  no%?t0 adh&'e to the
term8 of the contraot by oompeluatinghim from the tax receipt8
for Whose collectionhe might have been r%8pOIWlble,since
such reoslptr have long rri&m been repprted by the tax oollect-
or and trWttsd       to the appropriate tat+ and oounty fwwis.
                                        B
                                                                                                             710


Honorable            &IQ   &    IhVid80~1,         pa&$@!   6




 noreover, even if  thi8 had not o0otarred, it would now be
 possible to a8certaln  the taxes collected by the attorney
 since no Copies of notice8, eto., have been filed to make
 polrsible such aacertalnment, While t0 allOU 8UCh AOtlC88 t.0
 be filed at the prerent t&me would be to open the door to
 which the contract sought to prevent -- the filing of purpo
 ed n&Ices and oomxunicatloa8to thore person8 who had atie&
 paAd their tiUe8. Finally, the oontraot it8ol.f contained an
 orpro   tertinatlon date, Eeuamber 31, 19421 the pre8enae of
 8uah a date evldenoerr the intention Of the paPtie and prorid-
led ample notice to ti attorney that all act8 required to be
 done thereunder should be coinplated at that time. Consequent-
 ly, we feel that the intention of the partie    and the alxcum-
 8tume8 attendant to the formation and operation    0f the oop-
 tract oompel the o~aolu8ion t-t   tm   wa8 of the e8euaoe with
 re8puat to the parfmmanoe of the 00nditlon8 relating to the
 mmp6n8ation of the tax attommy.

          Since the tu attorney har never. 86timfied ruab aan-
dltion8 and is now preoluded from rati8fyu     them, it follmi8
that ha has not and aennot obtain a legally enfoFcrable olaim
h~:8Hockl%;     W&y8~lth    rIBspOt to the aaPrrl88loru  vhiah
                                               the oourttyauditor aazmot approve
8UQh    &.tU (&tiCle8 166i                     Md       1661, g. c. 8.) end th0 0-W
SiCUWX’8’   OOWt 1s WithOUt                                      t0 OX'&* it8 PpjWOVti.
Cameron county v. Fox, 2 S. W.                                                          p.): Howard v.
ii8Ild8I’8OXl
          County, 116 S. W.                                                             .   Thi8      OOD-
 tth8ilXl        arake     Wltl8Oe88Uy         M      &X8WOF     t0    YOUr   8OOORd        qW8tiOIk.

                     Trusting       that     the     foregoing        fully   an8wer8         your     in-
gulry,          we   are